Jack Holt, Jr., Chief Justice, concurring. The rape trial of Jennifer Thompson’s alleged assailants has been continued five times from September 24, 1990, to the sixth and current trial date set, on October 19, 1992. Examination of the record reflects that the orders of continuance were either preprinted forms or court orders which merely changed the date of trial, stated that the delay will be excluded from the speedy trial period because the continuance was granted at the request of the defendant or his counsel, and gave no reason for the request for continuance. In fact, the record is barren as to reasons for the continuance on any of the five sets of orders granting continuances. Arkansas R. Crim. P. 27.3 provides that courts shall grant a continuance “only upon a showing of good cause and only for so long as is necessary, taking into account not only the request or consent of the prosecuting attorney or defense counsel, but also the public interest in prompt disposition of the case.” There is no showing of good causes as required by our rule, nor is there any indication that the continuances were granted for as long as necessary. Given the importance placed by our Legislature on prioritizing trials where the victim is a child, these unexplained delays make our judicial system suspect and give credence to the well worn phrase, “justice delayed is justice denied.” Perhaps compliance with Ark. R. Crim. P. 27.3 and our new Administrative Order No. V will provide a cure to avoid ills seen in the record of this case.